internal_revenue_service number release date index number ------------------------- ------------------------------ ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ------------------- telephone number ---------------------- refer reply to cc ita b04 plr-119986-14 date date ty ------- legend taxpayer ----------------------------------------------- year year firm ------- ------- --------------------------------------- dear ------------------ this letter responds to your request for an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property effective for taxpayer’s year return facts taxpayer an individual uses the cash_method_of_accounting and has a calendar_year as an annual_accounting_period taxpayer is a partner in various real_estate partnerships partnerships which are calendar year-end partnerships that file their tax returns using the accrual_method of accounting taxpayer’s business operations involve the acquisition development construction sale leasing and management of commercial real_estate properties during year partnerships restructured debt the partnerships hired firm to prepare their tax returns for year after informing firm of the restructured debt firm plr-119986-14 concluded that partnerships realized cancellation of debt cod income firm prepared the federal_income_tax returns for the partnerships and reported the cod income on the partnerships’ tax returns and respective k-1 schedules for each of the affected partnerships taxpayer also hired firm to prepare taxpayer’s federal_income_tax return for year taxpayer reasonably relied on firm with the understanding firm also prepared the partnerships’ year tax returns taxpayer provided firm with partnerships’ schedule k-1s in order to prepare taxpayer’s federal_income_tax return for year firm did not file form_982 with taxpayer’s tax_return or advise taxpayer about the opportunity to exclude cod income reported on the k-1’s from the partnerships as qualified_real_property_business_indebtedness taxpayer timely filed the year federal_income_tax return taxpayer obtained different tax advisers in year these advisers indicated that taxpayer may have been able to exclude the cod income under sec_108 and advised taxpayer to file a request for an extension of time to make the election under sec_108 taxpayer terminated taxpayer’s relationship with firm and filed this request taxpayer represents that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer would have had if the election had been timely made taxpayer also represents that the failure to make the election has not been discovered by the service applicable law sec_108 provides that gross_income does not include any amount that would be included in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property indebtedness sec_108 provides that the amount excluded from gross_income is applied to reduce basis of the depreciable real_property of the taxpayer sec_108 requires a taxpayer to make an election to have sec_108 apply sec_108 provides that in the case of a partnership sec_108 and sec_108 apply at the partner level sec_1_108-5 provides that the election under sec_108 is made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excluded from gross_income under sec_108 the election is made on a completed form_982 in accordance with that form and its instructions plr-119986-14 sec_301_9100-1 through sec_301_9100-3 provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all the relevant facts under sec_301_9100-3 a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitation on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section plr-119986-14 based on the information submitted by taxpayer we conclude that taxpayer acted reasonably and in good_faith under sec_301_9100-3 and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 conclusion accordingly based solely on the information submitted and the facts represented in the ruling_request and provided that the operating division director does not determine that taxpayer is subject_to an accuracy-related_penalty under sec_6662 we grant taxpayer an extension of days from the date of this letter_ruling to file an amended_return to make the election under sec_108 and sec_1_108-5 the election is to be made on form_982 the ruling contained in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling that material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the income at issue is properly treated as cancellation_of_indebtedness_income under sec_61 except for the relief granted to make a late election this letter also does not rule on whether the income in fact qualifies for exclusion from income under any provision of sec_108 including sec_108 in addition this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-119986-14 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
